DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is office action to correct the conclusion statement changing it from Final to Non-Final.
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on JIAO reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. 20090236977 in view of JIAO 20160260785 in view of OGIHARA et al. 20130210236 (Ogihara).

forming a thin film for a pixel defining layer 190 used to define a light-emitting area of each sub-pixel (region shown in fig. 1E is each sub-pixel and pixel defining layer implies that there are more than one sub-pixel or pixel) on a base substrate 100; 
forming nanoparticles (see nanoparticles in par [0026]) in a preset area (area of top surface 180/bottom surface of 190 (interface area) within 190a in fig. 1D which is preset by the formation of 180) of the thin film for the pixel defining layer 190, wherein the preset area is an area situated between adjacent sub-pixels in the thin film for the pixel defining layer (note pixel defining layer implies that there are more than one pixel in the display area); and 
performing patterning treatment (laser treatment in fig. 1D) on the thin film for the pixel defining layer formed with the nanoparticles, with a material in the preset area being retained (190a is retained as shown in fig. 1E), to form a pattern of the pixel defining layer;
par [0027] of Suh discloses wherein the step of forming nanoparticles in a preset area of the thin film for the pixel defining layer comprises: 
applying a mixed solution 190 (fig. 1D) containing the nanoparticles on the preset area of the thin film for the pixel defining layer on a side away (top surface of 180 is a side away – note applicant did not side of what that is away) from the base substrate.
Suh does not disclose wherein the nanoparticles comprise a material selected from silicon dioxide nanoparticles, silicon nitride nanoparticles, calcium oxide nanoparticles, and barium oxide nanoparticles or a combination thereof.
However, par [0060] JIAO discloses a fabrication of the pixel defining layers will be introduced as below. The pixel defining layers include a first pixel defining layer 9 and a second pixel defining layer 10, wherein the first pixel defining layer 9 includes a host material and a guest material, wherein the host 
In view of such teaching, it would have been obvious to form a method of Suh further comprising wherein the nanoparticles comprise a material selected from silicon dioxide nanoparticles, silicon nitride nanoparticles, calcium oxide nanoparticles, and barium oxide nanoparticles or a combination thereof in addition to the metal nanoparticles of Suh in order to desiccant which absorbs moisture escaping from an array substrate or the like during the use of the organic light emitting display device, thus improving the ageing and shrinkage of some pixels in the organic light emitting display device and prolonging the service life of the organic light emitting display device such as taught by JIAO.
Suh and JIAO do not disclose of performing prebaking treatment on the base substrate to allow the nanoparticles in the mixed solution to enter the preset area of the thin film for the pixel defining layer, and wherein the prebaking treatment comprises baking at a temperature of 80.degree. C.-150.degree. C. for 80 s-200 s. 
However, Suh discloses in par [0026] that the organic layer is formed of a photoresist material and par [0029] of Suh discloses that the metal mixture layer 190 may be formed on the first electrode 180 by inkjet printing, spin coating or LITI.
Furthermore, Ogihara discloses a method photoresist process method comprising a step where the photoresist composition is spin-coated, prebake is done, preferably with the temperature of 80 to 180.degree. C. and the time of 10 to 300 seconds to eliminating organic substances and moisture on the surface essential for efficient processing of photoresist, and note the prebake would allow the nanoparticles in the mixed solution to enter the preset area of the thin film for the pixel defining layer as this is law of diffusion to create pattern 190a of Suh.


Regarding claim 5, Suh discloses wherein said applying a mixed solution containing the nanoparticles on the preset area of the thin film for the pixel defining layer on a side away from the base substrate comprises: printing (examiner consider to printing step to include the coating steps as well as photolithography printing which including coating steps) the mixed solution containing the nanoparticles on the preset area of the thin film for the pixel defining layer on a side away from the base substrate by using a process of ink-jet printing (par [0029] of Suh). 

Regarding claim 6, par [0027] of Suh discloses wherein the mixed solution further comprises a polar solvent (solvent is polar as it is not neutral) for dispersing the nanoparticles.

Regarding claim 8, Suh and JIAO and OGIHARA discloses claim 1, and JIAO disclose that the mass percentage of the calcium oxide as the desiccant in the first pixel defining layer 9 is 5%. 
As such it would have been obvious to form a method of Suh and JIAO and OGIHARA wherein a content of the nanoparticles in the mixed solution is 0.5%-30% by mass, based on a total mass of the mixed solution in order to get the right ratio of desired processing requirement of the applicant.



Regarding claim 10, fig. 1D of Suh discloses wherein the patterning treatment (fig. 1D) comprises exposure (to laser) and development (developed in 190a and 190b). 

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suh and JIAO and OGIHARA in view of DETJE et al. 20100263720 (Detje).
Regarding claim 4, Suh and JIAO and OGIHARA discloses claim 1, but do not disclose wherein the thin film for the pixel defining layer is formed from one or more materials selected from polyimide, polymethyl methacrylate, fluorinated polyimide, fluorinated polymethyl methacrylate, and polysiloxane. 
However, par [0039] of Detje discloses of possible photo-resist materials are alicyclic compounds like e.g. (meth)acrylates (e.g. polymethyl methacrylate PMMA.
In view of such teaching, it would have been obvious to form a method of Suh and JIAO and OGIHARA wherein the thin film for the pixel defining layer is formed from polymethyl methacrylate such as taught by Detje in order to form a positive photoresist processing method.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suh and JIAO and OGIHARA in view of Tomoi et al. 20040241591.
Regarding claim 7, Suh and JIAO and OGIHARA disclose claim 6, but do not disclose wherein the polar solvent comprises one of water, alcohols, and esters or a combination thereof. 
However, claim 1 of Tomoi discloss photo resist layer masked by a desired pattern using ultraviolet light and subsequently washing said layer using a solvent solution containing alkali, wherein 
As such, it would have been obvious to form a method of Suh and JIAO and OGIHARA wherein the polar solvent comprises esters such as taught by Tomoi in order to provide a solution carrier for coating the photoresist. 

Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829